Citation Nr: 1103507	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  07-13 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a skin rash has been received.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for memory loss.

4.  Entitlement to service connection for fatigue.

5.  Entitlement to service connection for degenerative disc 
disease, cervical spine (claimed as muscle spasms/cramps).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1989 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA) for the Pittsburgh, Pennsylvania RO.

The issues of entitlement to service connection for memory loss, 
fatigue, and degenerative disc disease, cervical spine (claimed 
as muscle spasms/cramps) are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision dated September 1996, the RO denied the 
Veteran's claim of service connection for skin rash of both feet 
and right hand.  He was properly notified and did not perfect an 
appeal, and that decision became final.

2.  Evidence received since the September 1996 RO decision is 
either cumulative or redundant of the evidence of record and does 
not relate to an unestablished fact necessary to substantiate the 
claim of service connection for a skin rash.

3.  Although the Veteran has asserted that he has asthma as a 
result of his service, the persuasive medical evidence of record 
indicates that his claimed asthma is not a result of active duty.

4.  The Veteran's assertions are not credible.


CONCLUSIONS OF LAW

1.  As new and material evidence has not been received, the claim 
for service connection for skin rash is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Asthma was neither incurred in nor aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Specific to requests to reopen, a claimant must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

The record reflects that the Veteran was mailed a letter in 
July 2005 advising him of what the evidence must show and of the 
respective duties of VA and the claimant in obtaining evidence.  
Another letter sent in December 2006 informed him of the bases 
for the denials of his prior claim for service connection for a 
skin rash and informed him of what needed to be shown to 
successfully reopen his claim.  An April 2007 letter provided him 
with appropriate notice with respect to the disability-rating and 
effective-date elements of his claim.  

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development the claim was readjudicated.  There is no 
indication or reason to believe that the ultimate decision on the 
merits of the claim would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  Private medical records 
are on file.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claims.

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held, however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).
The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to consider 
whether it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Skin Rash

In a September 1996 rating decision the RO determined that 
service connection was not warranted for skin rash of both feet 
and right hand.  It was noted, in essence, that although the 
Veteran's service treatment records revealed treatment during 
active duty for a wart and for tinea pedis, the conditions 
appeared to be acute and had resolved completely without chronic 
residuals at the time of discharge.  It was further noted that 
although the Veteran was currently being treated for skin 
disease, there was no record of treatment for a skin disease for 
four years after the Veteran's service.  There was no connection 
between any current skin symptoms and the Veteran's service.  The 
Veteran did not perfect an appeal of the decision, and it became 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.104 (2010).

The evidence received since the September 1996 rating decision 
includes private medical records, VA outpatient records from 
December 2000 through August 2007, additional statements from the 
Veteran and his wife, and the transcript of the Veteran's 
October 2007 before a Decision Review Officer at the RO.  While 
some of the treatment records note present treatment for tinea 
pedis, onychomycosis, and eczema, none of the treatment records 
provide a connection between any present skin diagnosis and any 
symptoms or event from active service.

Based upon a comprehensive review of the record, the Board finds 
the evidence added to the claims file since the September 1996 
rating decision is either cumulative or redundant of the evidence 
of record and does not raise a reasonable possibility of 
substantiating the claim.  The evidence added to the record does 
not include competent evidence which demonstrates that the 
Veteran's current claimed skin rash was present as a chronic (not 
acute) disease in service, or was caused by his active service, 
which were the bases for the prior determination.  The medical 
reports merely reflect the Veteran's current condition, are 
redundant of the evidence previously considered, and do not raise 
a reasonable possibility of substantiating the claim.

The Board does not dispute that the Veteran currently experiences 
a skin rash.  Unfortunately, there is still no competent medical 
evidence of record which provides a nexus between the Veteran's 
claimed skin rash and his active service.  The Board acknowledges 
that a skin rash is a symptom certainly "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
However, the Board observes that on a May 1991 demobilization 
medical questionnaire completed upon the Veteran's return from 
deployment to Southwest Asia, the Veteran specifically noted that 
he did not have a rash, skin infection, or sores.  Additionally, 
the Veteran noted on his April 1992 Report of Medical History 
completed in connection with his discharge physical that he did 
not have a skin disease.  The Board finds these documents to be 
credible as they were created by the Veteran immediately 
following his deployment to the Gulf and upon the conclusion of 
his active duty service; thus, they are likely to present a more 
accurate portrayal of his health at the time than his present 
assertions.  Consequently, as the Veteran's and his wife's 
present assertions contradict what the Veteran himself indicated 
on his military records, the Board finds their assertions to not 
be credible.

As the information provided in support of the application to 
reopen the claim for service connection for skin rash does not 
include new and material evidence, the appeal as to that issue 
must be denied.

Service Connection for Asthma

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007).  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Additionally, disability which is proximately due to, or results 
from, another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran's service treatment records are 
negative for any signs, symptoms, or diagnoses of asthma.  On a 
May 1991 demobilization medical questionnaire completed upon the 
Veteran's return from deployment to Southwest Asia, the Veteran 
specifically noted that he did not have a cough or sinus 
infection.  Additionally, the Veteran noted on his April 1992 
Report of Medical History completed in connection with his 
discharge physical that he did not have asthma.  The April 1992 
discharge physical report reflects that the Veteran had normal 
lungs.

In March 2006, the Veteran remarked that he was exposed to 
chemicals when a bunker at Kamisiyah was blown up.  He said that 
exposure to chemicals and agents while serving in Southwest Asia 
caused him to have asthma.

In September 2006, the Veteran's wife recalled that in 
August 1991, the Veteran had an allergy-induced asthma attack 
where his eyes became red, swollen, and watery.  She said that 
his breathing became labored.  She remarked that the Veteran has 
the same response to horses in May 1997 during a youth group 
event.

A VA treatment record from July 2006 contains a notation that the 
Veteran denied experiencing any shortness of breath, dyspnea on 
exertion, orthopnea, cough, or hemoptysis.  A VA examiner 
observed in November 2006 that the Veteran's lungs were clear to 
auscultation bilaterally and expanded equally.

In February 2007, the Veteran reiterated that he may have been 
exposed to a cloud of nerve gas and other chemical weapons as a 
result of being around the Khamisiyah Depot while serving in 
Southwest Asia.

During his October 2007 hearing before a Decision Review Officer 
at the RO, the Veteran and his wife remarked that the Veteran 
experienced reactions around horses and cats.  He said that he 
did not have these reactions before his service in the Gulf.

A private examiner performed a pulmonary function test in 
March 2008 and remarked that the results were consistent with 
some element of reversible airway disease.  A handwritten note on 
the examination report states that the Veteran did have some mild 
asthma.

On VA examination in August 2008, the examiner recorded the 
Veteran's assertions of exposure to chemicals while in the Gulf.  
The claims file was reviewed.  In addition to the VA treatment 
records, the examiner commented on the March 2008 pulmonary 
function test results.  The examiner performed pulmonary function 
testing and remarked that the results were essentially normal at 
that time.  Chest X-rays were reviewed and read as normal.  

The examiner remarked that based on the information provided by 
the Veteran and the availability of information in the claims 
file, the Veteran may have been exposed to chemicals while in the 
military.  He noted that the Veteran reported asthma-like 
episodes weekly to monthly throughout his adult life.  However, 
he opined that given the inconsistencies in the timing of the 
symptoms reported by the Veteran, inconsistencies by pulmonary 
function testing and lack of documented evidence of the Veteran's 
specific exposure level and reported breathing attacks, it was 
not likely that the Veteran's symptoms were related to his 
military service.

Analysis-Asthma

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(Observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

(3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

In this case, there is no indication that the Veteran or his wife 
have had any medical training.  As such, their statements are 
considered lay evidence.  They are competent to testify as to the 
Veteran's difficulty breathing, as that symptom is readily 
identifiable through casual observation.  However, the Board 
notes that personal interest may affect the credibility of the 
evidence.  See Cartwright  at 25 (1991).  Here, the Veteran's and 
his wife's statements are contradicted by statements the Veteran 
made after he returned from his service in the Gulf and at the 
time of his discharge from the military.  As noted above, on a 
May 1991 demobilization medical questionnaire completed upon the 
Veteran's return from deployment to Southwest Asia, the Veteran 
specifically noted that he did not have a cough or sinus 
infection.  Additionally, the Veteran noted on his April 1992 
Report of Medical History completed in connection with his 
discharge physical that he did not have asthma.  The Board finds 
these documents to be credible as they were created by the 
Veteran immediately following his deployment to the Gulf and upon 
the conclusion of his active duty service; thus, they are likely 
to present a more accurate portrayal of his health at the time 
than his present assertions.  Consequently, as the Veteran's and 
his wife's present assertions contradict what the Veteran himself 
indicated on his military records, the Board finds them to not be 
credible and of low probative weight.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  Also see Spencer v. West, 
13 Vet. App. 376 (2000); Sarmiento v. Brown, 7 Vet. App. 80 
(1994), overruled on other grounds by D'Amico v. West, 209 F 3d 
1322 (Fed. Cir. 2000).

The August 2008 VA examination report was prepared by a medical 
doctor and as such constitutes competent medical evidence.  
Within the VA examination report, the doctor discussed the 
Veteran's assertions and the results of his examination of the 
Veteran.  Nothing within the examination report appears to be 
contradicted by the other medical evidence of record.  The 
examiner also accounted for the Veteran's statements.  For these 
reasons, the Board finds the August 2008 VA examination report 
credible and of greater probative weight than the statements 
offered by the Veteran and his wife.

Significantly, the August 2008 VA opinion constitutes the only 
opinion to address the relationship between the Veteran's claimed 
asthma and service, and the Veteran has not identified, 
presented, or alluded to the existence of a contrary medical 
opinion- i.e., one that, in fact, establishes a relationship 
between his claimed asthma and service.

The Board has reviewed the Internet printouts submitted by the 
Veteran relating to exposure to chemicals while on active duty.  
The Court has held that "[g]enerally, an attempt to establish a 
medical nexus to a disease or injury solely by generic 
information in a medical journal or treatise 'is too general and 
inconclusive'".  Mattern v. West, 12 Vet. App. 222, 228 (1999) 
(citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  As the 
submitted article is not specific to the Veteran, the Board finds 
it to be of minimal persuasive value regarding his specific 
claim.

For all the foregoing reasons, the Board finds that the claim for 
service connection for asthma must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim for service 
connection, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).


ORDER

New and material evidence was not received to reopen a claim for 
entitlement to service connection for a skin rash; the appeal is 
denied.

Service connection for asthma is denied.


REMAND

The Board finds that RO development of the claims remaining on 
appeal is warranted.

The revised VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  A medical examination or medical opinion is deemed to 
be necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes that 
the veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran was afforded a VA examination in 
November 2006 to specifically address his claims for service 
connection for memory loss, fatigue, and cramps as due to 
undiagnosed illness.  However, the examiner indicated that the 
claims file was not available.  Thus, the examiner was unable to 
review the service treatment records, the service personnel 
records, and the other evidence of record.  In Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991), the Court held that the 
duty to assist may include "the conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one."  
Consequently, the Board finds that the Veteran should be afforded 
an additional VA examination-one in which the claims file is 
reviewed-in connection with his claims for service connection 
for memory loss, fatigue, and degenerative disc disease, cervical 
spine (claimed as muscle spasms/cramps).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers, VA 
and non-VA, who have treated the veteran 
for his claimed disorders since 
August 2007.  After the Veteran has signed 
the appropriate releases, those records not 
already associated with the claims file 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  After all available records have been 
obtained and associated with the claims 
file, the Veteran should be scheduled for 
examination by an appropriate physician for 
an opinion as to whether there is at least a 
50 percent probability or greater that he 
has memory loss, fatigue, and/or 
degenerative disc disease, cervical spine 
(claimed as muscle spasms/cramps) which had 
its onset in service or is otherwise related 
to service to include as a result of an 
undiagnosed Gulf War illness.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report.  Opinions should be provided based 
on the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for the opinions expressed, should be set 
forth in the examination report.  
Sustainable reasons and bases must be 
given for any opinion rendered.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, the 
issues remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the Veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


